             Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 1 of 13



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
_______________________________________________
Tidiane WAGUE,
(A# 087-985-149)
                      Petitioner,               COMPLAINT
                                        FOR WRIT OF MANDAMUS
               versus                        5665 Civ. 2021

U.S. Attorney General Merrick Garland, U.S.
Department of Homeland Security, Its Secretary
Alejandro Mayorkas, and U.S. Citizenship &
Immigration Services and Its Acting District
Director Tracy Renaud, and the Federal Bureau
of Investigation and Its Director Christopher A.
Wray,
                         Respondents.
______________________________________________

                                    I. INTRODUCTION

        Petitioner, Tidiane Wague, hereinafter “Mr. Wague,” by and through his undersigned

counsel, brings this Writ of Mandamus action against U.S. Attorney General Merrick Garland,

“Attorney General,” U.S. Department of Homeland Security, “USDHS,” Its Secretary Alejandro

Mayorkas, “Mayorkas” and U.S. Citizenship & Immigration Service, “USCIS” and Its Acting

District Director Tracy Renaud, “Renaud,” and the Federal Bureau of Investigation, “FBI,” and Its

Director Christopher A. Wray, “Wray,” collectively referred to as Respondents for having delayed

the processing of his Naturalization application, Form N 400, and complaining of the Respondents

says:

                                    II. JURISDICTION

        1. This action arises under the Constitution of the United States, the Immigration and

Nationality Act, “INA,” 8 U.S.C. §1101 et seq., and the Administrative Procedure Act (“APA”), 5

USC §701 et seq.
                                                1
             Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 2 of 13



                                           III. VENUE

       2. Venue lies in the United States District Court for the Southern District of New York.

This is the judicial district where Respondents as officers or employees of the United States or any

agency thereof acting in their official capacity or under color of legal authority, or an agency of the

United States, or the United States, and a substantial part of the events or omissions giving rise to

Mr. Wague’s claim has occurred. 28 USC §1391(e)(1)(B).

                                            IV. PARTIES

       3. Mr. Wague is a 47 year old-male and a Citizen of Touba, Mali. His Immigration

File No. is A# 087-985-149.

       4.      Merrick Garland is the U.S. Attorney General of the United States. As such, his

is responsible for overseeing the enforcement of our federal immigration laws.

       5.      Alejandro Mayorkas is the Secretary of USDHS. As such, he is responsible for the

implementation and enforcement of the Immigration and Nationality Act ("INA"). He has the

ultimate authority over Mr. Wague’s Naturalization application and USCIS operation as a sub-

agency of USDHS reviewing applications such as the one Mr. Wague seeks review by this Court.

       6.      USCIS is a sub-agency created under USDHS. USCIS is responsible for

administering oaths and processing applications for U.S. Citizenship and lawful permanent

residency. It functions under the Acting District Director or District Director.

       7.      The FBI is named as a party since they are in charged with the responsibility of

reviewing and providing USCIS with fingerprint clearances before Mr. Wague may be scheduled for

an Oath Ceremony.

                               V. EXHAUSTION OF REMEDIES

       8.      There are no exhaustion-of-remedy requirements that applies to Mr. Wague’s

                                                  2
              Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 3 of 13



complaint for a Declaratory Judgment of Naturalization. The complaint is properly filed since more

than “120 days after the examination” have elapsed. See 8 USC § 1447(b). Nonetheless, Mr. Wague

has inquired as to the status of his application without being informed why his application for

naturalization has been delayed.

                                      VI. STATEMENT OF FACTS
        9.      On December 13, 2017, Mr. Wague filed his application for Naturalization

Immigration Form N-400 and paid all required fees.

        10.     Mr. Wague was scheduled for biometrics.

        11.     Mr. Wague appeared for his biometrics interview and his biometrics were taken

by an USCIS employee.

        12.     On March 7, 2019, Mr. Wague was scheduled for his Naturalization interview at

26 Federal Plaza, New York, New York.

        13.     On March 7, 2019, Mr. Wague appeared before ISO Moore who examined Mr.

Wague regarding his N400, Naturalization application.

        14.     On March 7, 2019, ISO Moore informed Mr. Wague that he wanted to take his

sworn statement regarding his name and identity and as well as other basic information regarding

his eligibility for naturalization.

        15.     On March 7, 2019, ISO Moore, with the consent of Mr. Wague, obtained a sworn

statement from Mr. Wague regarding his N400, Naturalization application.

        16.     Based on information and belief, although not in the possession of Mr. Wague, on

March 7, 2021, ISO Moore would have informed Mr. Wague in writing

that he had passed the tests of English and U.S. history and government and USCIS will send

him a written decision about his application.

        17.     Based on information and belief, although not in the possession of Mr. Wague, on
                                                3
             Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 4 of 13



March 7, 2021, ISO Moore would have informed Mr. Wague in writing that a decision cannot

yet be made about his application.

       18.     Based on information and belief, although not in the possession of Mr. Wague, on

March 7, 2021, ISO Moore would have given Mr. Wague a letter containing a notation at the

bottom which stated:

               NOTE: Please be advised that under section 336 of the Immigration
               and Nationality Act INA), you have a right to request a hearing before an
               immigration officer if your application is denied, or before the U.S.
               district court if USCIS has not made a determination on your application
               within 120 days of the date of your examination.


       19.     Section 336(b) of the INA specifically states:

               If there is a failure to make a determination under section 335 before
               the end of the 120-day period after the date on which the examination
               is conducted under such section, the applicant may apply to the United
               States district court for the district in which the applicant resides for a
               hearing on the matter. Such court has jurisdiction over the matter and may
               either determine the matter or remand the matter, with appropriate
               instructions, to the Service to determine the matter.

       20.     Not including the 120 days which USCIS has by law to adjudicate the

Mr. Wague’s Naturalization application, it has been over two (2) years without USCIS

adjudicating Mr. Wague’s Naturalization application nor has he received any notification from

USCIS as to the day of his Oath Ceremony.

       21.     Although Mr. Wague does not have to exhaust any administrative remedies, on

October 9, 2019, he contacted USCIS regarding the delay of his Naturalization application.

       22.     On October 29, 2020, USCIS informed Mr. Wague in a letter that they are still

reviewing his Naturalization application.

       23.     Although Mr. Wague does not have to exhaust any administrative remedies, on

February 3, 2020, he contacted USCIS regarding the delay of his Naturalization application.

                                                4
             Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 5 of 13



       24.     On February 4, 2020, USCIS informed Mr. Wague in a letter that they are still

reviewing his Naturalization application.

       25.     Although Mr. Wague does not have to exhaust any administrative remedies, on

October 28, 2020, he contacted his Congressional Representative regarding the delay of his

Naturalization application.

       26.     Mr. Wague has not received any response from his Congressional Representative.

                              VI. LEGAL FRAMEWORK
             A. NATURALIZATION

       27.     Mr. Wague is a lawful permanent resident of the United States having

 obtained his residency on January 9, 2013.

       28.     Mr. Wague has resided as a lawful permanent resident for the required

statutory period of time necessary to qualify him to be eligible to file for Naturalization. See:

INA §316(a).

       29.     Beginning ninety days before the completion of the required residency period,

applicants for naturalization may commence the application process by submitting form N-400

to the Service Center with jurisdiction over their place of residence for preliminary processing

along with the required filing fees and an additional fee for processing of their biometrics. 8

C.F.R. §§310.2; 334.2(a); 103.7.

       30.     The Service Center processes the application and schedules the applicant for

 Biometrics and for an examination. 8 C.F.R. §310.2, 334.2(a).

       31.     The case is then transferred to the District office for the naturalization

 interview and examination.

       32.     The regulations require that the interview and examination cannot be

 scheduled until USCIS has received a definitive response from the FBI that a full criminal
                                                  5
               Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 6 of 13



 background check of the applicant has been completed. 8 C.F.R. §335.2(b).

        33.     The fingerprints are obtained at the local Application Support Center and

 are electronically transmitted to the FBI. In most cases, the FBI processes and returns

 the results to USCIS within 24 hours.

        34.     Based on information and belief, cases are being scheduled for an interview

  and examination at the USCIS New York, New York local office within 3 to 4 months from

 the time of filing.

        35.     The applicant must appear for an initial examination. INA §335(a); 8 U.S.C.

§1446(a); 8 C.F.R. §335.1.

        36.     At the examination, the applicant is interviewed regarding the responses on the N-

400 to determine statutory eligibility for naturalization and to elicit all information on eligibility.

8 C.F.R. 335.2(a).

        37.     Generally, the applicant must demonstrate the required period of physical

residency, good moral character during that period, and also demonstrate that he or she is

positively disposed to the principals of the United States Constitution and willing to take an

Oath of Allegiance to the United States. 8 C.F.R. §335.2(a).

        38.     The applicant is also required to pass a test of English comprehension

including written and spoken English, unless exempted. 8 C.F.R. §312.1(c)(1).

        39.     If there are any deficiencies in the application, or the individual does not pass

the English or civics examination, the applicant is offered the opportunity to overcome the

deficiencies, and/or retake the examination.

         40.    The applicant must be offered at least 60 days to overcome such deficiencies. 8

C.F.R. §335.3(b).

         41.    If the applicant does not pass the English or civics exam, he or she will be
                                                    6
               Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 7 of 13



offered a second opportunity to take the test within 90 days. 8 C.F.R. §312.5(a).

         42.    Under all circumstances, the regulations require USCIS to schedule a second

interview within the 120 day period after the initial application and/or make a decision to grant

or deny a naturalization application within 120 days of the interview. 8 C.F.R. §335.3(a).

         43.    The statute confirms that if USCIS does not make a decision within the 120 day

period after the examination, the applicant may request that the U.S. District Court take

jurisdiction over the case and intervene either by deciding to naturalize the applicant or by

ordering USCIS to make a decision on the case. INA §336(b), 8 U.S.C. §1447(b).

         44.    The USCIS officer must grant the application if the applicant has complied with

all the requirements for naturalization.

         45.    There is no discretion involved in these determinations. 8 C.F.R. §335.3(a).

         46.    If the application is denied, such denial must be within 120 days of the initial

 interview. 8 C.F.R. §336.1(a).

         47.    Such denial must be written in narrative form and contain a concise, clear

 explanation of the facts which serve as the basis for the denial, the section of law

 applicable which bars the applicant from admission to citizenship, and the legal reasons

 supporting the denial. 8 C.F.R. §336.1(b).

         48.    It must also include an explanation of the applicant’s right to administrative

 review. Id. This notice must be served in person or by certified mail at the applicant’s last

 known address. 8 C.F.R. §336.1(c).

         49.    The application and file are then transferred to the USCIS officer in charge of

 conducting administrative reviews of denials. 8 C.F.R. §335.4.




                                                  7
                Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 8 of 13



          50.    If the case is approved, the applicant is scheduled for an Oath ceremony at which time

the individual formally takes an Oath of Allegiance to the United States and receives his or her

naturalization certificate. INA §337(a), 8 U.S.C. §1448(a).

          51.    Mr. Wague has complied with all statutory and regulatory requirements for his

application for naturalization. He is eligible for citizenship as a matter of law, and there is no

apparent basis for the delay other than the pending security checks which is something out of his

control and within the control of the Respondents.

                               VII. CLAIMS FOR RELIEF

                                         Count One
                                      NATURALIZATION
          52.    Mr. Wague re-alleges and incorporates by reference paragraphs 1 through 51

 above.

          53.    Mr. Wague seeks a determination by this U.S. District Court that he meets

 the requirements for naturalization and is to be naturalized as a United States Citizen

 without further delay. Pursuant to 8 U.S.C. §1447(b), this Court should exercise its

 authority to grant Plaintiff’s naturalization application.


                                   Count Two
                               FIFTH AMENDMENT
          54.    Mr. Wague re-alleges and incorporates the paragraphs 1-53 above.

          55.    Respondents’ policies, practices, or customs violate Mr. Wague’s Fifth

 Amendment substantive and procedural due process rights.

                                   Count Three
                                MANDAMUS ACTION
                                  28 U.S.C. § 1361

          56.    Mr. Wague re-alleges and incorporates by reference paragraphs 1 through 55
                                                   8
                Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 9 of 13




 above.

          57.    Respondents are charged with the responsibility of administering and

 implementing the Immigration and Nationality Act. Respondents bear sole responsibility

 for providing a determination on any outstanding security checks so as to approve the

 naturalization application of Mr. Wague within the statutory framework and timeline.

          58.    Respondents’ failure to discharge their statutory obligations is injuring and

 has injured Mr. Wague from exercising rights available only to U.S. citizens and not lawful

 permanent residents of the Unite States. Such as: (1) the right to vote in an election; (2)

 the right to petition immediate relatives such as his parents; (3) the right to seek federal

 employment; and (4) the right to be able to travel outside of the U.S. for periods of more

 than six months.

          59.    Respondents should be compelled to perform a duty owed to Mr. Wague.

 Namely, the clearance of the pending security checks and the non-discretionary

 adjudication of his naturalization application. This duty is totally within the control of

 the Respondents and should have been done absent negligence.

                                 Count Four
                    ADMINISTRATIVE PROCEDURES ACT
                             5 U.S.C. §§ 701 et seq.
          60. Mr. Wague re-alleges and incorporates by reference paragraphs 1 through 59

above.

          61.    By failing to clear the security checks within the 120 day period after

 Mr. Wague’s naturalization interview, Respondents' practices and procedures violate

 the Administrative Procedures Act (“APA”) and constitute agency action that is

 arbitrary and capricious and not in accordance with law. 5 U.S.C. §§ 701 et seq.

                                                   9
           Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 10 of 13



        62.   The APA requires administrative agencies to conclude matters presented to

them “within a reasonable time.” 5 U.S.C. §555.

        63.   A U.S. District Court reviewing agency action may “compel agency action

unlawfully withheld or unreasonably delayed.” 5 U.S.C. §706(1). The Court may hold

unlawful and set aside agency action that, inter alia, is found to be: “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. §706(2)(A); “in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right,” 5

U.S.C. §796(2)(C); or “without observance of procedure required by law,” 5 U.S.C.

706(2)(D). “Agency action” includes, in relevant part, “an agency rule, order, license,

sanction, relief, or the equivalent or denial thereof, or failure to act.” 5 U.S.C. §551(13).

        64.   The failure of the Respondents to adjudicate the naturalization application

within 120 days of the date of the naturalization interview on the basis of “outstanding

security checks,” in violation of 8 U.S.C. §1446(d) and 8 C.F.R. §335, violates the

APA, 5 U.S.C. §555(b), 5 U.S.C. §§706(1), 706(2)(A), 706(2)(C), and 706(2)(D).

        65.   The failure of the Respondents to timely complete outstanding security

checks having full knowledge that USCIS requires the completion of such checks for

adjudication of applications for naturalization of Mr. Wague violates the APA, 5 U.S.C.

§555(b), 5 U.S.C. §§706(1), 706(2)(A), 706(2)(C), and 706(2)(D).

        66.   The failure of the Respondents to set deadlines for completing outstanding

security checks and to take all the other reasonable steps necessary to complete the

adjudication of applications for naturalization of Mr. Wague in violation of 8 U.S.C.

§1446(d) and 8 C.F.R. §335 violates the APA, 5 U.S.C. §555(b), 5 U.S.C. §§706(1),

706(2)(A), 706(2)(C), and 706(2)(D).

                                                 10
              Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 11 of 13



                             Count Five
                    DECLARATORY JUDGEMENT ACT

           67.   Mr. Wague re-alleges and incorporates by reference paragraphs 1 through 66

  above.

           68.   Mr. Wague contends that Respondents actions are unconstitutional, violate the

INA, and are arbitrary and capricious and seek a declaration to that effect. 28 U.S.C. § 2201.

                                PRAYER FOR RELIEF

WHEREFORE, Mr. Wague respectfully requests this Court to:

           1. Assume jurisdiction over this matter;

           2. Review de novo and grant Mr. Wague’s application for naturalization. 8 U.S.C.

§1447(b).

           3. Order Respondents to promptly adjudicate in a time period not to exceed 60

 days, the currently pending application for naturalization.

            4. Declare that Respondents’ policies, practices and customs which deprive

 Mr. Wague of his right to an adjudication of his naturalization application within the

 statutory 120 day timeframe violates the United States Constitution, the Immigration and

 Nationality Act and the Administrative Procedures Act;

           5. Declare that Respondents’ practices violate legal duties owed to Mr. Wague

 under the Immigration and Nationality Act;

           6. Award Mr. Wague’s counsel reasonable attorney’s fees and costs

 pursuant to the Equal Access to Justice Act, 5 U.S.C. §504, 28 U.S.C. §2412;

 and Grant such other and further relief as may be just and proper.




                                                 11
          Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 12 of 13




Dated: June 14, 2021
       New York City, New York

                                           Respectfully submitted,
                                           /s/ Peter E. Torres, Esquire
                                           Peter E. Torres, Esquire (PT2527)
                                           Attorney for the Petitioner

                                           Tidiane Wague
                                           112 East 23rd Street 5th Floor, Suite 500
                                           New York, New York 10010
                                           T. 1-917-312-3169
                                           F. 1-212-473-7864
                                           E. ptnyc@outlook.com




                                      12
          Case 1:21-cv-05665 Document 2 Filed 06/30/21 Page 13 of 13



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
_______________________________________________
Tidiana WAGUE,
(A# 087-985-149)
                      Petitioner,               COMPLAINT
                                        FOR WRIT OF MANDAMUS
               versus                             Civ. 2021

U.S. Attorney General Merrick Garland, U.S.
Department of Homeland Security, Its Secretary
Alejandro Mayorkas, and U.S. Citizenship &
Immigration Services and Its Acting District
Director Tracy Renaud, and the Federal Bureau
of Investigation and Its Director Christopher A.
Wray,
                         Respondents.
______________________________________________



     -------------------------------------------------------------------------------------

                  COMPLAINT
             FOR WRIT OF MANDAMUS
     --------------------------------------------------------------------------------------




                                            Peter E. Torres, Esquire (PT 2527)
                                            Attorney for the Petitioner

                                            Tidiane Wague
                                            112 East 23rd Street, Suite 500
                                            New York, New York 10010
                                            Telephone 1-917-312-3169
                                            Telecopier 1-212-473-7864
                                            Email     ptnyc@outlook.com
                                              13
